Entered: July 7th, 2020
                                 Case 20-11718        Doc 65   Filed 07/07/20   Page 1 of 12
Signed: July 7th, 2020




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                                   at Baltimore

         In re:                                      *
                                                     *
         Gregory Trepetin,                           *   Case No. 20-11718-MMH
                                                     *
                                      Debtor.        *   Chapter 11 (Subchapter V)
                                                     *
         *          *        *        *      *   *   *   *     *       *      *                *       *
                                               MEMORANDUM OPINION

                    Chapter 11 of the U.S. Bankruptcy Code1 offers businesses and individuals an opportunity

         to reorganize their financial affairs, including their business operations. The process allows the

         debtor to stay in possession of its assets while working with its creditors to develop a plan that

         achieves a beneficial result for all, or as many stakeholders as possible. The process can, however,

         be lengthy and expensive; in fact, it may be cost-prohibitive for some debtors that would otherwise

         benefit from a chapter 11 case. Congress recognized this dilemma, which often impacts smaller

         entities and individual business owners more significantly than others, and enacted the Small

         Business Reorganization Act of 2019 (“SBRA”).

                    SBRA creates a new subchapter of chapter 11 of the Code (“Subchapter V”). Subchapter V

         in turn offers small business debtors, including individuals, a streamlined process and tailored tools

         for confirming a plan. To help facilitate the process, Subchapter V establishes certain deadlines

         that a debtor must meet to keep its case on track. These deadlines run from the date of the order

         for relief in the bankruptcy case but neither Subchapter V nor section 348(b) of the Code


         1
             11 U.S.C. §§ 101 et seq. (the “Code”).
                   Case 20-11718          Doc 65       Filed 07/07/20       Page 2 of 12



specifically adjust these deadlines when a case is converted to chapter 11 from another chapter of

the Code. That is the procedural posture of this case.

         The Debtor’s motion seeking extensions of the SBRA deadlines requires the Court to

grapple with a simple but important question: Is SBRA available to a debtor who first files a

bankruptcy case under a chapter other than chapter 11 of the Code, but then determines that it is

eligible for, and could benefit from, Subchapter V? For the reasons set forth below, the Court

answers this question in the affirmative and sets extended deadlines for the Debtor under

sections 1188 and 1189 of the Code. To hold otherwise would preclude a debtor, who has not

engaged in any dilatory or wrongful conduct, from utilizing provisions of the Code specifically

designed to help small businesses and their creditors.

    I.       Relevant Background

         The Debtor is an individual who operates a small business. The Debtor filed a chapter 7

case on February 10, 2020. ECF 1. The Debtor appears to have complied with his obligations under

chapter 7 of the Code and to have been eligible for a discharge under section 727 of the Code.2

The Chapter 7 Trustee entered a Report of No Distribution to Creditors, suggesting that the

Debtor’s chapter 7 case was a no asset case, on June 2, 2020. ECF 43. The only event of note in

the Debtor’s chapter 7 case was a motion for relief from stay filed by a creditor, which remains

pending. ECF 22, 26, 62.

         The Debtor filed a Motion to Convert Chapter 7 Case to Chapter 11 Subchapter V, and

Request to Extend Deadlines (the “Conversion Motion”) on June 11, 2020. ECF 46. By the

Conversion Motion, the Debtor asked the Court to convert his chapter 7 case to one under


2
  The original deadline to object to the Debtor’s discharge under Bankruptcy Rule 4004 was May 15, 2020, but that
deadline was extended by Standing Order 2020-07, In re: Covid-19 Pandemic Procedures, Misc. No. 00-308 (D. Md.
2020); Standing Order 2020-05, In re: Covid-19 Pandemic Procedures, Misc. No. 00-308 (D. Md. 2020); see also
Standing Order 2020-04, In re: Covid-19 Pandemic Procedures, Misc. No. 00-308 (D. Md. 2020) (providing guidance
relating to procedural orders entered to facilitate Court operations during the COVID-19 pandemic).
                                                       2
                  Case 20-11718        Doc 65     Filed 07/07/20      Page 3 of 12



Subchapter V, pursuant to section 706 of the Code. The Debtor also requested an extension of

(i) the 60-day deadline for the Court to hold a status conference under section 1188 of the Code,

and (ii) the 90-day deadline for the Debtor to file his plan under section 1189 of the Code. The

Court granted the Debtor’s request to convert his case to one under chapter 11, and the Debtor

thereafter filed an amended petition electing to proceed under Subchapter V. ECF 48, 52. The

Court deferred its decision on the requested deadline extensions to provide an opportunity for

notice and hearing and supplemental briefing by the Debtor. ECF 48, 51. The Court has reviewed

all of the relevant papers in this case, and the matter is now ripe for resolution.

   II.      Jurisdiction and Legal Standards

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. Under 28 U.S.C.

§ 157(a) and its Local Rule 402, the United States District Court for the District of Maryland has

referred this case to the Court. This matter is a statutorily core proceeding under 28 U.S.C.

§§ 157(b)(1) and (b)(2). The Court has constitutional authority to enter final orders in this matter.

         Various sections of the Code allow a debtor to convert a pending bankruptcy case from one

chapter to another chapter of the Code, provided that the debtor is eligible to be a debtor under the

new chapter. The Debtor made his conversion request under section 706 of the Code, which

provides that “[t]he debtor may convert a case under this chapter to a case under chapter 11, 12, or

13 of this title at any time, if the case has not been converted under section 1112, 1208, or 1307 of

this title.” 11 U.S.C. § 706. The Court entered an order granting the Debtor’s request to convert

his case to one under chapter 11. That action raises issues concerning the impact of the conversion

on matters decided prior to conversion, pending, and to take place in this chapter 11 case.

         Section 348 of the Code generally provides that the order for relief in the original case

continues, with the same date, as an order for relief under the new chapter. 11 U.S.C. § 348(a).

The order for relief does not take on the date of the conversion order, except in a few specific
                                                  3
                    Case 20-11718       Doc 65     Filed 07/07/20      Page 4 of 12



instances. For example, section 348(b) states that “[u]nless the court for cause orders otherwise, in

sections 701(a), 727(a)(10), 727(b), 1102(a), 1110(a)(1), 1121(b), 1121(c), 1141(d)(4), 1201(a),

1221, 1228(a), 1301(a), and 1305(a) of this title, ‘the order for relief under this chapter’ in a chapter

to which a case has been converted under section 706, 1112, 1208, or 1307 of this title means the

conversion of such case to such chapter.” 11 U.S.C. § 348(b). Notably, section 1121 of the Code,

identified in section 348(b), speaks to the time period for the filing of a plan in a standard

chapter 11 case. Section 1121 is not applicable in a Subchapter V case. 11 U.S.C. § 1181(a).

Rather, the filing of a plan in a Subchapter V case is governed by, among other things, section 1189

of the Code.

           The Court considers the Debtor’s requested extension of the section 1188 and 1189

deadlines against this backdrop.

    III.      Analysis

           The filing of a bankruptcy petition, which constitutes the order for relief in a voluntary

bankruptcy case, triggers a number of events and deadlines in a bankruptcy case. For example, the

petition triggers an automatic stay of most actions and proceedings against the debtor, the debtor’s

property, and property of the estate. 11 U.S.C. § 362(a). It also creates the bankruptcy estate, which

is augmented with certain postpetition property in chapter 11 cases. 11 U.S.C. §§ 541, 1115, 1186.

Moreover, the debtor must take certain actions, such as assuming or rejecting executory contracts

and unexpired leases or filing a plan within a certain number of days from the date of the petition

or order for relief. See, e.g., 11 U.S.C. §§ 365, 1121, 1189. Consequently, the date of the order for

relief in any bankruptcy case, including a converted case, is important in determining the rights

and duties of the debtor and its creditors.

           This statement is particularly true in a Subchapter V case, as the debtor is the only party

who may file a plan and has only a limited amount of time to do so. Indeed, in a conversion
                                                    4
                     Case 20-11718           Doc 65       Filed 07/07/20         Page 5 of 12



situation as that before the Court, the Subchapter V case may be over before it even begins if

certain deadlines cannot be extended.3 The Court considers the impact of a conversion order on a

Subchapter V case and the Court’s ability to extend the relevant Subchapter V deadlines in turn

below.

         A.       The Statutory Deadlines and Conversion

         Two statutory deadlines under Subchapter V are relevant to this case and the Debtor’s

pending extension request. First, section 1188(a) of the Code requires the Court to hold a status

conference in the Debtor’s case “not later than 60 days after the entry of the order for relief under

this chapter.” 11 U.S.C. § 1188(a). Second, section 1189(b) of the Code mandates that the Debtor

file its plan “not later than 90 days after the order for relief under this chapter.” 11 U.S.C.

§ 1189(b).

         Each of the statutory deadlines at issue may be extended under certain circumstances. For

example, section 1188(b) provides that “[t]he court may extend the period of time for holding a

status conference under subsection (a) if the need for an extension is attributable to circumstances

for which the debtor should not justly be held accountable.” 11 U.S.C. § 1188(b). Likewise,

section 1189 states, in relevant part, that “the court may extend the [90-day deadline] if the need

for the extension is attributable to circumstances for which the debtor should not justly be held

accountable.” 11 U.S.C. § 1189. The Debtor posits that the conversion of his bankruptcy case from

a chapter 7 to a chapter 11 case makes it impracticable for him to comply with these deadlines. He

states, among other things, that he “should not be justly held accountable for needing an extension

of the deadline[s].” ECF 46, at 2.




3
 The failure of a debtor under Subchapter V to timely file the status report required by section 1188(c) and the failure
of the debtor to timely file the plan under section 1189(b), may constitute cause to dismiss or convert the case under
sections 1112(b)(4)(F) and (b)(4)(J), respectively.
                                                           5
                     Case 20-11718           Doc 65       Filed 07/07/20         Page 6 of 12



         As an initial matter, the Court observes that the question before it would be resolved easily

if the Debtor had converted his case to chapter 11 and was not a small business debtor. As noted

above, section 348(b) resets a debtor’s exclusive period for filing a plan in a standard chapter 11

case. Congress did not, however, make that same exception for chapter 11 plans under either

section 1121(e) (in a small business case) or section 1189 (in a Subchapter V case). Although the

omission of section 1121(e) might be understandable given the 300-day overall deadline imposed

on small business cases under section 1121(e)(2),4 it arguably is less aligned with the overarching

purpose of SBRA and facilitating the reorganization of small businesses.5 See, e.g., In re Ventura,

615 B.R. 1, 6 (Bankr. E.D.N.Y. 2020) (“These amendments, commonly referred to as the SBRA,

were instituted to broaden the opportunity for small businesses to successfully utilize the benefits

of chapter 11 of the Bankruptcy Code.”). Nevertheless, the Court must implement the Code as

written and cannot ignore the mandate of section 348(a) and the omission of any Subchapter V

deadlines from section 348(b).

         In so doing, the Court will scrutinize the statutory language and consider the context in

which the issues arise. Indeed, the Court cannot interpret any one statutory provision in a vacuum.

See Davis v. Michigan Dep’t of Treasury, 489 U.S. 803, 809 (1989) (“[S]tatutory language cannot



4
  Congress enacted section 1121(e)(2) as part of the Bankruptcy Abuse and Consumer Protection Act of 2005. Many
courts and commentators have interpreted the deadlines set forth therein as absolute, drop dead deadlines. See, e.g.,
In re Castle Horizon Real Estate, LLC, No. 09-05992-8-JRL, 2010 WL 3636160, at *2 (Bankr. E.D.N.C.
Sept. 10, 2010) (rejecting argument that the 300-day deadline in section 1121(e) addresses only the debtor’s failure to
file a plan and stating that “Congressional intent supports the opposite—that the 300–day deadline is a ‘drop dead’
provision to limit the amount of time for filing plans. The timing requirements of § 1121(e) reflect ‘Congressional
intent that plan filing time limits be strictly followed,’ … and are ‘a clear example of Congress’ attempt to keep small
business cases on a short leash.’ …”) (citations omitted); see also Robert M. Lawless, Small Business and the 2005
Bankruptcy Law: Should Mom and Apple Pie Be Worried?, 31 S. Ill. U. L.J. 585, 586–87 (2007) (“Although the
[National Bankruptcy Review Commission] did not have all the facts at the time it acted and later studies suggested it
may have had the wrong facts, a majority voted for strong recommendations to restrict small business debtors in
bankruptcy, to allow for easier dismissal, to require more disclosure, and to get small business debtors out of
bankruptcy court more quickly. These NBRC recommendation largely formed the basis for the small business
provisions in the 2005 bankruptcy law.”).
5
  In addition, section 348(b) resets the 90-day deadline for filing a plan in a chapter 12 case. As explained below, the
language of section 1189 at issue here follows that in section 1221, which sets the 90-day deadline in chapter 12 cases.
                                                           6
                    Case 20-11718           Doc 65       Filed 07/07/20         Page 7 of 12



be construed in a vacuum. It is a fundamental canon of statutory construction that the words of a

statute must be read in their context and with a view to their place in the overall statutory

scheme.”); see also Ransom v. FIA Card Servs., N.A., 562 U.S. 61, 70–71 (2011) (“This reading

of ‘applicable’ also draws support from the statutory context.”).6 The Court acknowledges that

Congress contemplated an accelerated process for Subchapter V cases, likely as a means to

facilitate quicker and cheaper reorganizations.7 Congress also expressed, however, significant

concern for small business debtors, wanting to provide them with a realistic option for reorganizing

and saving their business operations.8 Evidence of this intent is found not only in public

commentary but also, more importantly, in the language of Subchapter V itself. For example,

Subchapter V allows only the debtor to file a plan and permits the debtor to retain its prepetition

ownership structure even if creditors are not paid in full. See 11 U.S.C. § 1184; ALAN N. RESNICK

& HENRY J. SOMMER, 7 COLLIER ON BANKRUPTCY ¶ 1129.04[3][d] (16th ed. 2020). The Court thus



6
  See also United States v. Morton, 467 U.S. 822, 828 (1984). “In determining whether Congress has specifically
addressed the question at issue, a reviewing court should not confine itself to examining a particular statutory
provision in isolation. The meaning or ambiguity of certain words or phrases may only become evident when placed
in context.” In re Sours, 350 B.R. 261, 266 (Bankr. E.D. Va. 2006) (quoting Food and Drug Admin. v. Brown &
Williamson Tobacco Corp., 529 U.S. 120, 132 (2000)) (citations omitted).
7
  For example, in his public comments describing the purpose of the act, one legislator noted:
      “The Small Business Reorganization Act is a tremendous step forward in streamlining bankruptcy
      procedures. By reducing unnecessary procedural burdens, enhancing oversight and increasing the debtors’
      ability to negotiate, we will ensure quick and successful reorganization and provide small businesses the
      ability to restructure in a way that meets their needs. I thank my colleagues for their work on the introduction
      of this bill and urge for its timely consideration in both the House and Senate,” Rep. Marino said.
Small Business Reorganization Act, Am. Bankr. Inst. J., January 2019, at 8, 8.
8
  Again, although not formal legislative history, legislators who worked on SBRA stated at the time of the bill’s
passage:
      “We’ve worked with the National Bankruptcy Conference, ABI and National Conference of Bankruptcy
      Judges to develop this legislation and have incorporated feedback from numerous stakeholders, ranging
      from commercial lenders to the U.S. Trustee,” Sen. Grassley said. “A well-functioning bankruptcy system,
      specifically for small businesses, allows businesses to reorganize, preserve jobs, maximize the value of
      assets and ensure the proper allocation of resources. To that end, I’ve been working to improve the
      Bankruptcy Code for decades and will continue that effort.”
      …
      “Small businesses are some of the best innovators in our local economies, and this bill would bring much-
      needed improvements to the Bankruptcy Code so that owner-operated businesses can recover from financial
      hardship and continue creating jobs,” Rep. Collins said.
Small Business Reorganization Act, Am. Bankr. Inst. J., January 2019, at 8, 8.
                                                          7
                    Case 20-11718          Doc 65       Filed 07/07/20        Page 8 of 12



will strive to balance these goals of speed and access to a realistic reorganization scheme in

applying the language of the Code to the facts of this case.

        B.       The Statutory Deadlines in This Case

        At the time of conversion of this case, both the 60-day deadline under section 1188(a) and

the 90-day deadline under section 1189(b) had expired. The Debtor filed his original chapter 7

case on February 10, 2020, theoretically setting the section 1188(a) deadline as April 10, 2020,

and the section 1189(b) deadline as May 11, 2020. The Debtor requested an extension of the

relevant deadlines simultaneously with seeking a conversion of his case to one under chapter 11

and expressing his intention to make a Subchapter V election. The Debtor’s extension request was

arguably timely from that standpoint but certainly was sought after the expiration of the original

deadlines.

         Neither section 1188 nor section 1189 speak to the mechanics or timing of an extension

request.9 Both sections do, however, limit the permissibility of extensions “to circumstances for

which the debtor should not justly be held accountable.” 11 U.S.C. §§ 1188(b), 1189(b). The

legislative history to Subchapter V does not explain the purpose of this language or the scope of

permissible extensions.10 Likewise, at this point, only a few courts have had an opportunity to




9
   Similarly, no provision of Subchapter V or the Code required the Debtor to seek an extension of the applicable
deadlines prior to their expiration.
10
    The legislative history to SBRA is not extensive. The Congressional Record appears to include only statements
made from the Senate floor by the Senate Majority Leader, Mitch McConnell, related only to the lack of public debate
and ultimate passage of the bill. See 165 CONG. REC. S5321 (daily ed. Aug. 1, 2019).
                                                         8
                     Case 20-11718           Doc 65       Filed 07/07/20         Page 9 of 12



address the issue.11 The Court finds these decisions, as well as those discussing similar language

in section 1221, helpful in resolving the present matter.12

         Section 1221 provides that “[t]he debtor shall file a plan not later than 90 days after the

order for relief under this chapter, except that the court may extend such period if the need for an

extension is attributable to circumstances for which the debtor should not justly be held

accountable.” 11 U.S.C. § 1221. Several aspects of Subchapter V are premised on the provisions

of chapter 12 of the Code for family farmers and fishermen, including the deadline for filing the

proposed plan. Courts and commentators generally have interpreted the language in section 1221

to require that “the debtor ‘clearly demonstrates that the debtor’s inability to file a plan is due to

circumstances [ ] beyond the debtor’s control.’ COLLIER, supra, at ¶ 1221.01[2].” In re

Gullicksrud, No. 16-11860-12, 2016 WL 5496569, at *2 (Bankr. W.D. Wis. Sept. 29, 2016);13 see

also In re Marek, No. 11-21158-TLM, 2012 WL 2153648, at *8 (Bankr. D. Idaho June 13, 2012);

In re Raylyn AG, Inc., 72 B.R. 523, 524 (Bankr. S.D. Iowa 1987). As observed in Collier,

“[b]ecause chapter 12 lacks the safeguards for creditors that are provided in chapter 11, the 90-day




11
   In re Progressive Sols., Inc., No. 8:18-BK-14277-SC, 2020 WL 975464 (Bankr. C.D. Cal. Feb. 21, 2020) (extension
of statutory deadline was permissible to allow debtor to amend chapter 11 petition to one under SBRA as the delay in
filing was not attributed to the debtor); In re Ventura, 615 B.R. 1 (Bankr. E.D.N.Y. 2020) (absent an explicit
prohibition by Congress, a bankruptcy court may extend or reset deadlines under SBRA); see also In re Moore
Properties of Pers. Cty., LLC, No. 20-80081, 2020 WL 995544, at *1 (Bankr. M.D.N.C. Feb. 28, 2020) (the revised
definition of a small business debtor under SBRA is broader and excludes only those cases identified to include single
asset real estate).
12
   See, e.g., Charissa Potts, Key Facts About the SBRA, Am. Bankr. Inst. J., December 2019, at 8, 8 (“The phrase
‘circumstances for which the debtor should not justly be held accountable’ can be found in 11 U.S.C. §§ 1221 and
1228, the plan-filing and discharge provisions under chapter 12, and 11 U.S.C. § 1328, the discharge provision under
chapter 13.”). Section 1328(b) provides that the Court may grant a chapter 13 debtor a hardship discharge only if,
among other things, “the debtor’s failure to complete such payments is due to circumstances for which the debtor
should not justly be held accountable.” 11 U.S.C. § 1328(b)(1). Courts generally hold that this section requires a fact-
intensive analysis and focuses on the foreseeability and materiality of the debtor’s change in circumstances, as well
as whether it was within the debtor’s control. See In re Quintyne, 610 B.R. 462, 469 (Bankr. S.D.N.Y. 2020); see also
In re Bandilli, 231 B.R. 836, 840 (B.A.P. 1st Cir. 1999).
13
   The Court in Gullicksrud noted that Congress changed the language of section 1221 to its current form in 1993 to
make it a more stringent standard. Id.
                                                           9
                    Case 20-11718           Doc 65        Filed 07/07/20         Page 10 of 12



limitation . . . is the primary protection for creditors against a debtor’s languishing in chapter 12

without confirming a plan.” COLLIER, supra at ¶ 1221.01[2].14

         The Court finds it appropriate to apply a standard similar to that articulated in Gullicksrud

to sections 1188(b) and 1189(b) and the facts before it. Not only does that standard align with the

Court’s understanding of the Subchapter V deadlines but it also reflects the plain meaning of the

words of the statute. Indeed, “justly” in this context is commonly defined as “in accordance with

justice, law, or fairness” and “accountable” as “responsible” or “liable to be called to account or

to answer for responsibilities and conduct.” Justly, OXFORD ENGLISH DICTIONARY ONLINE,

oed.com/view/Entry/102238?redirectedFrom=justly#eid (last visited July 7, 2020); Accountable,

OXFORD                             ENGLISH                            DICTIONARY                              ONLINE,

oed.com/view/Entry/1198?redirectedFrom=accountable#eid (last visited July 7, 2020). The

question thus becomes whether the Debtor is fairly responsible for his inability to timely submit

his status report, attend the status conference, or file a plan in this Subchapter V case.

         As a procedural matter, the Debtor appears to have done all he could to act timely in this

Subchapter V case. He filed his requested extensions and Subchapter V election timely in

connection with the conversion of his chapter 7 case to one under chapter 11. Similarly, since a

chapter 7 debtor is not required or permitted to file a plan, the Debtor has not been dilatory in the

plan process itself and appears to have complied with all his obligations under chapter 7 of the


14
  Subchapter V and chapter 12 are not identical, and invoking chapter 12 standards may not be warranted in every
instance. Subchapter V starts with chapter 11 as its base and then draws on the structure of chapter 12, certain elements
of chapter 13, and the recommendations of the American Bankruptcy Institute’s Commission to Study the Reform of
Chapter 11 and the National Bankruptcy Conference. See Michael C. Blackmon, Revising the Debt Limit for "Small
Business Debtors": The Legislative Half-Measure of the Small Business Reorganization Act, 14 Brook. J. Corp. Fin.
& Com. L. 339, 344–45 (2020) (summarizing the history of SBRA and some of the work of the American Bankruptcy
Institute and the National Bankruptcy Conference that underlies the act). Subchapter V is designed to reduce identified
barriers to small business reorganizations. See id. (including the reports cited therein); see also supra notes 7 and 8.
Nevertheless, with respect to the 90-day filing deadline, not only does the same language appear in sections 1189(b)
and 1221 but both processes also remove the absolute priority rule as a confirmation standard. See COLLIER, supra at
¶ 1221.01[2] n. 10. This additional similarity between Subchapter V and chapter 12 further supports applying a
consistent standard to a requested extension of the 90-day deadline for filing a Subchapter V or a chapter 12 plan.
                                                          10
                    Case 20-11718           Doc 65       Filed 07/07/20        Page 11 of 12



Code.15 No party has alleged that the Debtor is acting in bad faith or engaging in wrongful or

dilatory conduct in either his chapter 7 case or in the process of conversion. As such, upon initial

inquiry, the Debtor’s need for an extension appears fairly attributable to factors outside of his

control, namely the conversion process and requirements of chapter 7 versus chapter 11 of the

Code.

         Before definitely reaching that conclusion, however, the Court needs to consider the

Debtor’s decision initially to file a chapter 7 case and the timing of his requested conversion to

chapter 11. The Debtor commenced his chapter 7 case in early February 2020, before the effective

date of Subchapter V.16 The Debtor did not move to convert his case after the effective date and,

in fact, waited over four months to seek conversion. At the time of the requested conversion, a

contested motion for relief from stay was pending and remains outstanding.

         The Court can envision a case in which the circumstances surrounding conversion could

weigh against any extension of the deadlines under Subchapter V. For example, if the Debtor were

manipulating the timing of his original bankruptcy filing and his requested conversion in a manner

that unfairly prejudiced some or all of his creditors, an extension would not be warranted.

Likewise, if the Debtor failed to comply with his obligations under the Code in his original

bankruptcy case or commenced his case after the effective date of SBRA and had missed a plan



15
   As previously noted, certain deadlines in the Debtor’s chapter 7 case were extended by the District Court’s Standing
Orders because of the novel COVID-19 pandemic. See supra note 2. It is not clear whether these circumstances
impacted the general administration of the Debtor’s chapter 7 case or his conversion of the case to one under
chapter 11. The Court does not need to consider this potential, however, given the facts of this case and the existing
grounds to grant the Debtor’s requested extension of the section 1188 and 1189 deadlines.
16
   Although the Debtor commenced his bankruptcy case before the effective date of SBRA, the Debtor is still eligible
to invoke its provisions. As the court explained in Moore Properties,
      The application of subchapter V in this case creates none of the taking or retroactivity concerns expressed
      by the Court in Landgraf and Security Industrial Bank. Subchapter V incorporates most of existing
      chapter 11, and, with two main exceptions of no effect here, does not alter the rubric under which debtors
      may affect pre-petition contractual rights of creditors, much less vested property rights.
In re Moore Properties of Pers. Cty., LLC, No. 20-80081, 2020 WL 995544, at *4 (Bankr. M.D.N.C. Feb. 28, 2020);
see also In re Bello, 613 B.R. 894 (Bankr. E.D. Mich. 2020) (a debtor may elect to proceed under SBRA even if the
case was pending before the effective date of the act).
                                                         11
                     Case 20-11718       Doc 65     Filed 07/07/20     Page 12 of 12



deadline prior to requesting conversion or making a Subchapter V election, then perhaps an

extension would not be warranted. Again, the analysis must be fact-intensive and focused on the

Debtor’s conduct and potential prejudice to creditors.

            Here, the Debtor has attributed his requested extension to the timing of the case conversion,

and no party has disputed that justification. The Court also observes that the party who filed the

relief from stay motion in the Debtor’s chapter 7 case had notice of the requested deadline

extensions and has not raised any opposition to the request. The Court thus concludes on balance

that the Debtor should have access to Subchapter V of the Code and has established adequate

grounds to extend the deadlines imposed by sections 1188 and 1189 of the Code in this case.

      IV.      Conclusion

            Based on the record before the Court, the Debtor timely sought an extension of the

section 1188 and 1189 deadlines and should not be held justly accountable for his inability to meet

those deadlines. The Court will set extended deadlines for the Debtor, based on the date of the

conversion of his chapter 7 case to one under chapter 11 of the Code. The Court will enter a

separate order consistent with this Memorandum Opinion.



cc:         Debtor
            Debtor’s Counsel
            U.S. Trustee
            All Creditors



                                 END OF MEMORANDUM OPINION




                                                     12
